DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9712938. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of US 9712938 is a narrower version and anticipated all claimed limitations of claim 1 of the instant application.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 3 of U.S. Patent No. 10075799. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, and 3 of US 10075799 is a narrower version and anticipated all claimed limitations of claims 1-4 of the instant application.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 in view of claim 8 of U.S. Patent No. 9712938.
Regarding claim 2: Claim 2 of US 9712938 teaches most of claimed limitations in claim 2 of the instant application except limitations including steps of “buffering and serializing a spatial signal W, wherein time samples w(t) for a plurality of channels are obtained; and delaying time samples w(t) individually for each of the channels in delay lines, wherein corresponding digital signals are obtained, wherein the delay lines compensate different loudspeaker distances”. Claim 8 of the same US 9712938 further specify the embodiment of claim 2 with limitations including steps of “buffering and serializing a spatial signal W, wherein time samples w(t) for a plurality of channels are obtained; and delaying time samples w(t) individually for each of the channels in delay lines, wherein corresponding digital signals are obtained, wherein the delay lines compensate different loudspeaker distances”.
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the embodiment of claim 2 in view of the embodiment in claim 8 for the benefits of having a more completed method for decoding a Higher-Order Ambisonics (HOA) representation of a sound and playing back high-quality sound.
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9712938.
Claim 2 of US 9712938 is the corresponding method of the non-transitory computer readable medium of claim 3 and the apparatus of claim 4 of the instant application. It would have been obvious to a person of ordinary skill in the art that a method would be transformed into corresponding instructions and stored in a non-transitory computer readable medium as well as executed by a corresponding apparatus.
Allowable Subject Matter
Claims 1-4 are allowed if the double patenting rejections set forth above persuasively addressed.
Regarding independent claim 1: the prior art fails to discloses a very specific method for decoding a Higher-Order Ambisonics (HOA) representation of a sound or sound field that including of steps of determinations all matrices that recited in the claim and processing decoded signal by applying those matrices.
Regarding independent claims 3 and 4: these claims are the corresponding non-transitory computer readable medium and the corresponding apparatus of method discussed in claim 1. Therefore, these claims are allowed under the same reasons that applied to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654